Citation Nr: 0816064	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  07-31 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The veteran had active military service from November 1968 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June and December 2006 rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cheyenne, Wyoming.  In the June 2006 rating 
action, the RO determined that the veteran had not submitted 
new and material evidence to reopen a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
Subsequently, by a December 2006 rating action, the RO 
determined that there was new and material evidence, reopened 
the claim, and denied the claim on the merits.  In that same 
rating action, the RO also denied the veteran's claim of 
entitlement to service connection for tinnitus.  The veteran 
filed a notice of disagreement, dated in April 2007, and a 
statement of the case was issued in September 2007.  In 
October 2007, the veteran filed a timely substantive appeal 
(VA Form 9).                 

In regard to the veteran's new and material claim, which the 
RO has reopened and denied on the merits, regardless of the 
RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been characterized as set forth on 
the title page.

In November 2007, while sitting at the RO in Cheyenne, 
Wyoming, the veteran testified at a videoconference hearing 
before the undersigned.  A transcript of the hearing is 
associated with the veteran's claims folder.  At his November 
2007 hearing, the veteran withdrew from appellate 
consideration the issue of entitlement to service connection 
for tinnitus.   

The decision set out below grants the application to reopen 
the claim for service connection for PTSD.  The underlying 
issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran at his November 2007 videoconference hearing 
withdrew from appellate consideration the issue of 
entitlement to service connection for tinnitus.  

2.  In a June 2003 rating action, the RO denied entitlement 
to service connection for PTSD.  The veteran was provided 
notice of the decision and his appellate rights.  He did not 
appeal.  

3.  Some of the evidence received since the June 2003 
decision denying service connection for PTSD was not 
previously of record; it is relevant and relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.    


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran for the issue of entitlement to service 
connection for tinnitus have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The June 2003 decision that denied service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.104, 20.1103 (2007).      

3.  New and material evidence has been received since the 
June 2003 RO decision; the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the veteran, by means of hearing 
testimony set forth in November 2007 that was subsequently 
reduced to writing, indicated that he was withdrawing from 
appellate consideration the issue of entitlement to service 
connection for tinnitus.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration as to 
that matter, and as the Board does not have jurisdiction to 
review the appeal relating thereto, it must be dismissed.


B.  New and Material Claim

The Board has considered the veteran's claim to reopen based 
on new and material evidence with respect to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002 & Supp. 2007).  Given the favorable outcome as 
noted below, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).     

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to 
the period of service.  38 C.F.R. § 3.303(d); see also Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection for PTSD is warranted when there is 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  38 C.F.R. § 4.125.

In a June 2003 unappealed decision, the RO denied the 
veteran's original claim for service connection for PTSD.  
The June 2003 rating decision, therefore, became final.  See 
38 U.S.C.A. § 7105.

In November 2005, the veteran filed to reopen the claim.  In 
a June 2006 rating decision, the RO found that new and 
material evidence had not been submitted sufficient to reopen 
the claim.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening the claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the June 2003 
RO decision.  In that decision, the RO determined that there 
was no medical evidence of a current diagnosis of PTSD.    

At this stage, the credibility of new evidence is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the June 2003 RO decision, additional evidence has been 
associated with the claims file.  

In the June 2003 RO decision, one basis for denial of the 
claim was that there was no current diagnosis of PTSD.  The 
claims file now contains evidence that the veteran has been 
diagnosed with PTSD.  Specifically, private medical records 
from the Vet Center, dated from April 2002 to May 2006, 
include a treatment summary and evaluation report, dated in 
September 2005.  In the report, R.H., Ph.D., Clinical 
Psychologist, stated that he started seeing the veteran in 
December 2004 for employment issues and anger problems.  
According to Dr. H., he had seen the veteran for 13 
individual sessions.  Dr. H. noted that the veteran had 
served in Vietnam with the 34th Engineer Battalion.  His 
primary duties involved road repair and maintenance.  While 
he was stationed in Vietnam, the veteran occasionally came 
under fire.  He was also exposed to dead bodies strewn along 
the roadside where he worked.  Following his discharge, the 
veteran was treated for depression and PTSD.  According to 
Dr. H., recent psychological testing supported a diagnosis of 
PTSD.  The testing also showed that the veteran experienced 
depression likely from his military related PTSD.  The 
current diagnosis was the following: (Axis I) PTSD, chronic, 
with delayed onset, (Axis IV) social environment, inadequate 
social support, isolation, and (Axis V) Global Assessment of 
Functioning (GAF) score of 50.      

In light of the above, as the evidence from the Vet Center 
relates to the unestablished fact necessary to substantiate 
the claim of whether the veteran has a diagnosis of PTSD, is 
neither cumulative nor redundant of the evidence of record at 
the time of the June 2003 rating decision and it raises a 
reasonable possibility of substantiating the claim, the Board 
finds that new and material evidence has been obtained.  
Thus, the claim is reopened.  38 C.F.R. § 3.156.


ORDER

The issue of the veteran's entitlement to service connection 
for tinnitus is dismissed.

New and material evidence has been received to reopen a claim 
of service connection for post-traumatic stress disorder; the 
appeal is granted to this extent only.   


REMAND

The Board finds that additional development is warranted to 
adjudicate the veteran's claim for service connection for 
post-traumatic stress disorder (PTSD).  38 C.F.R. § 19.9 
(2007).  

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Army from November 1968 to November 1971.  His 
Military Occupational Specialty (MOS) was as a wheel vehicle 
mechanic, and he received the National Defense Service Medal, 
the Vietnam Service Medal, and the Republic of Vietnam 
Campaign Medal, among other decorations.  The veteran's 
personnel records reflect that he served in the Republic of 
Vietnam from March 28, 1969 to March 31, 1970.  While he was 
in Vietnam, he was attached to "CoC 34th Engr Bn (Const)."  

Current treatment records from the Vet Center show that the 
veteran has been diagnosed with PTSD.  The Vet Center records 
include an "intake" questionnaire, completed by the veteran 
in February 2005.  In the questionnaire, the veteran stated 
that while he was stationed in Phu Loi, Vietnam, he worked as 
a truck driver and in road construction with the 34th 
Engineer Battalion.  According to the veteran, while 
traveling to work sites, he viewed Viet Cong bodies along the 
side of the road.  He noted that various degrees of fatal 
wounds were exposed, such as half a head blown away.  The 
veteran reported that since his discharge from the military, 
he had experienced profound depression.  According to the 
records from the Vet Center, in September 2005, the veteran 
indicated that while he was stationed in Vietnam, he 
occasionally came under fire.  In the veteran's November 2007 
videoconference hearing, the veteran elaborated and reported 
that his base in Phu Loi, Vietnam was subjected to mortar 
attacks on several occasions.  He also testified that while 
he was working out on the road, he was subjected to artillery 
fire.  The veteran further alleged that after he left Vietnam 
in 1970, a friend of his from high school was stationed in 
Long Binh in 1971.  According to the veteran, his friend was 
hit by a mortar round and he lost both of his legs.  

Some of the veteran's alleged stressors are inherently 
unverifiable, such as seeing bodies of Viet Cong along the 
side of the road.  That is, anecdotal experiences of this 
type simply cannot be verified independently.  See Cohen v. 
Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, 
although they may be true, are not researchable.  In order to 
be researched, incidents must be reported and documented.").  
However, as to the allegation of being exposed to hostile 
weaponry fire while on the Army base in Phu Loi, the United 
States Court of Appeals for Veterans Claims held in Pentecost 
v. Principi, 16 Vet. App. 124 (2002), that corroboration of 
every detail of a stressor under such circumstances, such as 
the claimant's own personal involvement, is not necessary.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997).  The Board 
finds that there is sufficient information already of record 
to determine if such attacks occurred while the veteran was 
at Phu Loi.  Accordingly, the RO must provide a summary of 
the veteran's claimed in-service stressors, to include 
information he provided at his videoconference hearing, and 
copies of the available service personnel records, showing 
service dates, duties, and units of assignments, to the Joint 
Services Records Center (JSRRC) for the purpose of verifying 
the veteran's alleged in-service stressors.        


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide any additional 
information, as specific as possible, 
regarding dates, specific places of 
events, complete names, locations or 
units, regarding his claimed stressors.    

Additionally, the veteran should be 
informed as to the requirements for 
verifying his claimed stressors, and that 
such verification is necessary to 
substantiate his claim for service 
connection for PTSD.  He should also be 
informed that based on the information in 
the claims file, any additional service 
department records received by the RO, and 
any new information received from him, the 
RO will be requesting the United States 
Army & Joint Service Records Research 
Center (USAJSRRC) to provide any 
information that may corroborate his 
claimed stressors.

2.  The RO must prepare a written summary 
of all the stressors claimed by the 
veteran to have led to the onset of his 
PTSD using any and all information 
regarding the veteran's claimed stressors 
previously provided by him or others, to 
include being exposed to weaponry fire, 
including mortar and rocket attacks while 
at Phu Loi.  This summary, along with a 
copy of the veteran's DD Form 214, his 
service personnel records, and all 
associated documents must then be sent to 
the USAJSRRC with a request that an 
attempt be made to corroborate the alleged 
stressors.  If additional information from 
the veteran is found by the USAJSRRC to be 
needed to conduct meaningful research, 
such information must be sought by the RO 
from the veteran.  If the veteran does not 
respond, no further input from the 
USAJSRRC need be sought.

3.  Following receipt of the USAJSRRC 
report, as well as the completion of any 
additional development requested above or 
suggested by such organization, there must 
be prepared by the RO a written report 
detailing the nature of any inservice 
stressful event(s), verified by the 
USAJSRRC or through other documents.  If 
no stressor is verified, that should be so 
stated in such report.

4.  If and only if one or more of the 
veteran's alleged in-service stressors is 
verified, the RO must arrange for the 
veteran to be afforded a VA psychiatric 
examination to determine if he meets the 
diagnostic criteria for PTSD and, if so, 
whether such is linked to a verified in- 
service stressor.  The RO must inform the 
psychiatrist of the verified in-service 
stressor(s) and forward the claims folder 
in its entirety to that psychiatrist for 
review.  The psychiatric evaluation must 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation and 
any tests deemed as necessary.

The examiner must then offer an opinion 
addressing the following questions:

Does the veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)?  If so, 
is it at least as likely as not (50 
percent or greater probability) that the 
veteran's PTSD is causally linked to a 
verified in-service stressor(s)?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in formulating 
his or her opinion in the written report.

5.  Lastly, the RO must readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  The RO must address 
all evidence received after the issuance 
of the statement of the case.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must be 
provided with a supplemental statement of 
the case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned to 
the Board for further review.








The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


